Citation Nr: 0832489	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-32 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an eye disorder 
(formerly classified as a disorder of the left eye).

2.  Entitlement to service connection for residuals of a 
shrapnel wound of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran has active service in the New Philippine Scouts 
from March 1946 to February 1949.  The veteran contends that 
he had an earlier period of service, from October 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The appeal was later transferred to 
the RO in Manila, the Republic of the Philippines.  In the 
February 2002 rating decision, the RO found new and material 
evidence had not been submitted to reopen claims for service 
connection for an eye disorder, residuals of shrapnel wound 
of the right foot, and for hearing loss.

In December 2005, the Board reopened all three claims on 
appeal.  See 38 U.S.C.A. § 5108.  The Board remanded the 
claims for additional development and readjudication on a de 
novo basis.  Upon remand, the veteran was to be provided 
additional notification pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), another opportunity to submit 
medical or lay evidence to support his claims, and the 
veteran was to be scheduled for a VA audiology examination.  

Regarding service connection for hearing loss, in a June 2007 
rating decision, the Appeals Management Center (AMC) granted 
service connection for bilateral sensorineural hearing loss, 
assigning a 20 percent rating (and service connection for 
tinnitus, assigning a 10 percent rating), effective from 
October 1999.  As the veteran has not appealed the rating or 
effective date assigned to his hearing loss disability, there 
is no issue relating to hearing loss that remains in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

The Board highlights that the claims file contains an April 
2002 VA treatment record that documents that the veteran was 
seeking X-rays to document that he sustained injury during 
World War II.  The clinician noted that the veteran had a 
grenade blow up near him, resulting in injuries to his left 
thigh and face.  Another record indicates that the 
subsequently taken X-rays revealed small high-density 
fragments in the right jaw.  Based on these records, the 
Board finds that a claim for service connection for facial 
injuries has been raised.  The RO should take appropriate 
action regarding this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has residuals of a shell 
fragment wound of the right foot, which he attributes to a 
grenade explosion in 1945.  The veteran also attributes his 
eye disability, in part, to this explosion.  However, as 
noted above, his recognized service starts in February 1946.

In a February 1951 document, VA sought verification of a 
period of service from October 1944 to February 1946, noting 
that the veteran had sustained multiple shrapnel wounds in 
May 1945.  The service department responded that the veteran 
had no recognized guerrilla service nor was he a member of 
the Commonwealth Army in the service of the Armed Forces of 
the United States.  

Subsequently, the veteran submitted affidavits regarding this 
earlier period of service, as well as other records 
documenting this service.  These additional documents include 
an "Oath" noting the veteran's enlistment in the U.S. Army 
in October 1944.  

A May 1954 service record indicates that the February 1951 
response had been reviewed and no change was warranted.  The 
Board notes that the veteran has resubmitted copies of these 
documents which he contends shows that he had service 
beginning in October 1944.  

While the veteran submitted evidence which he purports shows 
that he had an earlier period of recognized service prior to 
the May 1954 response indicating no change to the finding 
that the veteran did not have service beginning in October 
1944, there is no indication that this finding was made with 
benefit of review of these records.

Medical evidence of record indicates that the veteran has 
retained metal fragments in his foot and right jaw.  The 
denial of the claims on appeal has been based, in large part, 
on the finding that the contended injuries occurred prior to 
recognized service.  Based on a recent decision by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), the Board finds that an additional remand is 
necessary to seek verification by the service department of 
this earlier period of service based on the evidence that the 
veteran has submitted.  See Capellan v. Peake, 2008 WL 
4007462 (September 2, 2008 Fed. Cir.).  

In this decision, the Federal Circuit found that a veteran's 
period of service must be determined based on all relevant 
evidence, with due application of the duty to assist and the 
statutory and regulatory requirements to consider "all 
information and lay . . . evidence of record."  The Federal 
Circuit found that VA erred in denying the appellant's claim 
with no review of the subsequent evidence by the service 
department.  See Capellan, supra.  Therefore, the Board finds 
that upon remand, the AMC/RO should provide the service 
department copies of the evidence that the veteran has 
submitted regarding the period of service in question and 
again obtain certification of the veteran's period(s) of 
service.  See 38 C.F.R. §§ 3.159, 3.203.

In addition, subsequent to the June 2007 supplemental 
statement of the case, the veteran submitted additional 
evidence.  Upon remand, if any benefit sought on appeal is 
not granted, the AMC/RO should consider all evidence of 
record, to include all evidence received after the March 2006 
statement of the case, when issuing the current supplemental 
statement of the case.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304.

Further, the Board notes that the veteran should be provided 
with an additional notification letter pursuant to the VCAA.  
In this regard, the Board notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The veteran should be 
provided a VCAA notification letter that provides notice that 
includes information regarding the establishing of disability 
ratings and effective dates.

Lastly, all VA medical examination and treatment reports, and 
any private medical records that have not been obtained, 
which pertain to the veteran's claims on appeal must be 
obtained for inclusion in the record.  

After this directed development is completed, if the period 
of service from October 1944 to February 1946 is verified, 
the AMC/RO should provide the veteran with all other 
warranted assistance.  The AMC/RO should specifically 
consider whether VA examinations are warranted.  See 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the veteran about the 
information and evidence the veteran is 
expected to provide.  

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
claims on appeal must be obtained for 
inclusion in the record.  

3.  In order to comply with Capellan v. 
Peake, 2008 WL 4007462 (September 2, 2008 
Fed. Cir.), the RO must provide copies of 
documents the veteran has submitted to 
show that he had service from October 
1944 to February 1946 (including those 
marked by a paperclip in the claims 
file).  Request that the service 
department review these documents and 
verify the veteran's period(s) of 
service.

4.  After this directed development is 
completed, if the period of service from 
October 1944 to February 1946 is 
verified, the AMC/RO should provide the 
veteran with all other warranted 
assistance.  The AMC/RO should 
specifically consider whether VA 
examinations are warranted.  

5.  Thereafter, the veteran's claims on 
appeal must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2007).

